
	

113 S666 IS: Animal Fighting Spectator Prohibition Act of 2013
U.S. Senate
2013-04-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 666
		IN THE SENATE OF THE UNITED STATES
		
			April 8, 2013
			Mr. Blumenthal (for
			 himself, Mr. Kirk,
			 Ms. Cantwell, Mr. Vitter, Ms.
			 Ayotte, Ms. Collins,
			 Mrs. Gillibrand,
			 Ms. Landrieu, Mr. Merkley, Ms.
			 Mikulski, Mrs. Murray,
			 Ms. Stabenow, Mr. Thune, Mr.
			 Wyden, and Mrs. Feinstein)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To prohibit attendance of an animal fighting venture, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Animal Fighting Spectator Prohibition
			 Act of 2013.
		2.Prohibition on
			 attending an animal fight or causing a minor to attend an animal
			 fightSection 26 of the Animal
			 Welfare Act (7 U.S.C. 2156) is amended—
			(1)in subsection
			 (a)—
				(A)in the heading, by striking
			 Sponsoring or Exhibiting
			 an Animal in and inserting Sponsoring or Exhibiting an Animal in,
			 Attending, or Causing a Minor To Attend;
				(B)in paragraph (1)—
					(i)in
			 the heading, by striking In general and inserting
			 Sponsoring or
			 exhibiting; and
					(ii)by
			 striking paragraph (2) and inserting paragraph
			 (3);
					(C)by redesignating
			 paragraph (2) as paragraph (3); and
				(D)by inserting after
			 paragraph (1) the following:
					
						(2)Attending or
				causing a minor to attendIt
				shall be unlawful for any person—
							(A)to knowingly
				attend an animal fighting venture; or
							(B)to knowingly cause
				a minor to attend an animal fighting
				venture.
							;
				and
				(2)in subsection
			 (g)—
				(A)by striking
			 section— and inserting section:;
				(B)by striking
			 the term each place it appears and inserting The
			 term;
				(C)in each of
			 paragraphs (1) through (3), by striking the semicolon at the end and inserting
			 a period;
				(D)by redesignating
			 paragraphs (1) through (4) as paragraphs (2), (3), (5), and (1), respectively,
			 and moving so as to appear in numerical order; and
				(E)by inserting
			 after paragraph (3) (as so redesignated) the following:
					
						(4)The term minor means a person
				under the age of 18 years
				old.
						.
				3.Enforcement of
			 animal fighting prohibitionsSection 49 of title 18, United States Code,
			 is amended—
			(1)by striking
			 Whoever and inserting the following:
				
					(a)In
				generalWhoever
					;
			(2)in subsection (a)
			 (as designated by paragraph (1)), by striking subsection (a),
			 and inserting subsection (a)(1),; and
			(3)by adding at the
			 end the following:
				
					(b)Attending an
				animal fighting ventureWhoever violates subsection (a)(2)(A) of
				section 26 of the Animal Welfare Act (7 U.S.C. 2156) shall be fined under this
				title, imprisoned for not more than 1 year, or both, for each violation.
					(c)Causing a minor
				To attend an animal fighting ventureWhoever violates subsection (a)(2)(B) of
				section 26 of the Animal Welfare Act (7 U.S.C. 2156) shall be fined under this
				title, imprisoned for not more than 3 years, or both, for each
				violation.
					.
			
